Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 01/28/2020. In virtue of this communication, claims 1-17 are currently pending in the instant application. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferentially acquire” in claims 1, 16 and 17 are relative terms which renders the claim indefinite.  The term "preferentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend. 
Claim 3 also rejected under 35 U.S.C. 112 (b) when it states “…wherein the spectral information specific to the target has a degree of preference…” and the “degree of preference” is considered indefinite as it is unclear how this further limits the claim or as to what degree. Please amend. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henty (US 6,363,366 B1). 
 	Regarding Claim 1 Henty teaches the limitations "An information system comprising: 
an input section that accepts a condition for acquiring spectral information specific to a target to be measured is inputted; (see fig. 3A and col. 7 lines 8-29, where input is accepted to use RGB or more enhanced NIR spectral information for a target to be measured);
a spectrometry camera that captures an image of the target; one or more processors programmed to acquire the spectral information specific to the target; and (see fig. 3A and col. 7 lines 8-11, where spectral camera obtains image and spectral information of produce target);
a memory that stores a database containing a plurality of pieces of spectral information corresponding to a plurality of objects, wherein the one or more processors identifies the target based on (i) the spectral information and (ii) the database containing a plurality of pieces of spectral information corresponding to a plurality of objects, and (see fig. 3A and col. 7 lines 8-29 and col. 8 lines 
wherein the one or more processors preferentially acquire the spectral information specific to the target in a specific wavelength region where the target is identifiable" (see abstract and col. 8 lines 37-45, where not only is specific wavelengths used when determining RGB or NIR specific to the targets to be identified, but also the use of lasers with specific wavelengths can be used in conjunction with the system to obtain more detailed spectral information). 

	Claims 16 and 17 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 2 Henty teaches the limitations "The information system according to claim 1, wherein the one or more processors selectively acquire the spectral information specific to the target in the specific wavelength region where the target is identifiable" (see abstract and col. 8 lines 37-45, where not only is specific wavelengths used when determining RGB or NIR specific to the targets to be identified, but also the use of lasers with specific wavelengths can be used in conjunction with the system to obtain more detailed spectral information).

	Regarding Claim 3 Henty teaches the limitations "The information system according to claim 1,  
wherein the spectral information specific to the target has a degree of preference according to the specific wavelength region where the target is identifiable, and 
the one or more processors successively acquire the spectral information specific to the target in accordance with the degree of preference" (see col. 7 lines 30-62, where the degree of preference eliminates wavelengths of unwanted parts or bruising of the produce, thereby acquiring spectral 

	Regarding Claim 5 Henty teaches the limitations "The information system according to claim 1, further comprising an analysis processor programmed to identify the target by comparing the spectral information specific to the target with the database stored in advance" (see fig. 3A and col. 7 lines 8-29 and col. 8 lines 51-62, where the obtained target spectral information is matched to a stored database of produce items the store carries and their corresponding spectral signatures. This is used to identify the produce target);

	Regarding Claim 6 Henty teaches the limitations "The information system according to claim 5, further comprising a display section that displays information on the identified target" (col. 4 lines 61-65, where display displays information of identified target). 

	Regarding Claim 7 Henty teaches the limitations "The information system according to claim 6, wherein the information system identifies a type of the target and displays at least one of a display image of the identified target, the type thereof, and a detailed description thereof on the display section" (col. 4 lines 61-65 and col. 11 lines 19-26, where display displays information of identified target and at step 128 the total price and identified produce type is displayed on display 28). 

	Regarding Claim 8 Henty teaches the limitations "The information system according to claim 6, wherein the information system identifies presence or absence of the target presence of which is desired to be identified and a position where the target is present in an image capturing region in the image captured by the spectrometry camera and causes the display section to display identified 

	Regarding Claim 9 Henty teaches the limitations "The information system according to claim 6, wherein the information system identifies genuineness of the target and causes the display section to display whether or not the target is a genuine article" (see col. 8 lines 51-62, where a confidence value is displayed to determine it’s genuineness). 

	Regarding Claim 10 Henty teaches the limitations "The information system according to claim 6, wherein the information system identifies a degree of degradation of the target and causes the display section to display the degree of degradation of the target" (see col. 2 lines 31-43, where in this way variations of produce due to new shipments, on the shelf ripening, bruising or other factors may be rapidly included into the matching algorithms (i.e. degradation of the target) so that updated signatures for the produce provide highly accurate matching despite day-to-day variations in the produce characteristics (i.e. variations are displayed as well in day to day operations). 

	Regarding Claim 11 Henty teaches the limitations "The information system according to claim 1, wherein an information terminal by itself completes the information system, and the information terminal includes the spectrometry camera, the one or more processors, and the memory" (see fig. 1, showing imagers (16, 18, 20), processor 22and memory 12). 

	Regarding Claim 12 Henty teaches the limitations "The information system according to claim 1, wherein the information system includes an information terminal and the spectroscopic camera, and 

	Regarding Claim 13 Henty teaches the limitations "The information system according to claim 1, wherein the information system includes an information terminal including the spectrometry camera, the one or more processors, and the memory and an external display section provided independently of the information terminal" (see fig. 1, showing imagers (16, 18, 20), processor 22and memory 12 and display 28).

	Regarding Claim 14 Henty teaches the limitations "The information system according to claim 1, wherein the information system includes an information terminal and a server, the information terminal includes the spectrometry camera and the one or more processors, and the server includes the memory" (see fig. 1, where the system includes information terminal and server 12, and the information terminal includes the spectral imager 18 and processor 22). In other words, simply addressing the database as not part of the terminal (since meets this limitation. The limitation does not require the server is remote). Also see col. 5 lines 19-26, where “When the signature vectors have been corrected and updated by signal processor 22 they are provided back to CPU 24 which outputs them to other systems in the network as indicated by line 30 in FIG. 1.”) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henty as applied to claim 1 above, and further in view of McQuilkin et al. (US 2016/0069743 A1). 

	Regarding Claim 4 Henty teaches the information system according to claim 1, but does not explicitly disclose “wherein the one or more processors terminate the acquisition of the spectral information specific to the target when the one or more processors determine based on relative movement between the target and the spectrometry section that it is difficult to acquire the spectral information specific to the target."
	In the same field of endeavor McQuilkin discloses a spectral imaging system where undue movement of the target with regard to the scanning coordinates tends to result in an unrecognizable spatial shape in the resulting image. With movement, the resulting spectral information for a given pixel also may be distorted.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to stop acquiring image data is too much movement is detected as suggested by McQuilkin in the system of Henty, in order to provide resulting images with recognizable shapes and undistorted pixels of spectral information (see again par. 0008).  



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David Bilodeau/
Primary Examiner, Art Unit 2648